                     UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA
                 CaseNum ber:17-20307-CR-M ARTINEZ/O TAZO-% YES

 U N ITED STA TES O F A M ERICA ,

        Plaintiff,
 VS.

 D AN IEL JON ES,

        Defcndant.


                 O R DE R A D O PTIN G R EPO R T A N D RE CO M M EN D A TIO N
                             ON CO UNSEL'S CJA VOUCH ER

       THIS CAUSE cam ebefore the Courtuponthe Reportand Recomm endation on Counsel's

FinalCJA VouchersubmittedpursuanttotheCrim inalJusticeActVoucher113C.0756446 issued

by United States M agistrate Judge Alicia M .Otazo-Reyeson April 11,2019,(ECF No.1166J.
M agistrate Judge Otazo-Reyes,recom mendsthatthis Court,approve the CJA Voucherand that

Attorney Richard K .Houlihan be paid a totalsum of$22,109.08. The partieswere afforded the

opportunityto fileobjedionstotheReportand Recommendations,howevernoneweretiled.The
CourtnotesCounsel'sNoticeofNoObjectiontoM agistrate'sReportandRecommendation(ECFNO.
11694.Accordingly,theCourthasconsideredtheReportandRecommendation,thepertinentparts
oftherecord and forthereasonsstated intheReportoftheM agistrateJudge,and upon independent

review ofthefileand being otherwisefully advised in the prem ises,itis

       ORDERED AND ADD Dfœ D thatunitedStatesM agistrateJudgeAliciaM .Otazo-Reyes's

ReportandRecommendations(ECF No.1166j,isherebyADOPTED andAFFIRM ED.
       D O N E A N D O R D ER ED in Cham bers atM iam i,Florida,this     1n
                                                                          j
                                                                          5 dayofApril, 2019.

                                                            (

                                                  JO S .M ARTINE
                                                  1-1N 1 D STATES D STRICT JUD G E
C opies provided to:
M agistrate Judge Otazo-Reyes
RichardHoulihan,Esq
CJA Adm inistrator
